FILE COPY




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 28, 2021

                                      No. 04-21-00054-CV

                                BPX OPERATING COMPANY,
                                        Appellants

                                                v.

                               1776 ENERGY PARTNERS, LLC,
                                         Appellees

                   From the 218th Judicial District Court, Karnes County, Texas
                               Trial Court No. 13-12-00246-CVK
                            Honorable Lynn Ellison, Judge Presiding


                                         ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

       We grant the motion for extension of time to file a motion for rehearing. We order the
motion for rehearing filed by June 28, 2021.


           It is so ORDERED on May 28, 2021.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT